UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July24, 2012 SCHAWK, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-09335 66-0323724 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 1695 South River Road Des Plaines, IL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(847) 827-9494 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2 below): [] Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.02— Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July24, 2012, Schawk, Inc. (the “Company”) announced that, effective July24, 2012, Eric N. Ashworth has been appointed President of the Company.In connection with Mr.Ashworth’s appointment, David A. Schawk, who had been serving as the Company’s President and Chief Executive Officer, will continue to serve in his capacity as Chief Executive Officer, and A.Alex Sarkisian, who had been serving as the Company’s Executive Vice President and Chief Operating Officer, will serve as the Company’s Senior Executive Vice President of Client Development. Prior to his appointment as President, Mr. Ashworth, 46, had been serving as the Company’s Chief Strategy Officer since 2009 and, prior to that, the chief strategy officer for Anthem Worldwide.Mr.Ashworth was founding partner and president of BlueMint Associates, a branding and design agency acquired by the Company in 2003.Earlier in his career, Mr. Ashworth served as chief marketing officer for Fitch Worldwide, and served in brand leadership roles at Colgate-Palmolive, The Clorox Company and Levi Strauss & Co.Mr.Ashworth holds a BS from San Francisco State University and a MBA from the University of San Francisco. In connection with his appointment, Mr.Ashworth will maintain an annual base salary of $350,000, which may be adjusted from time to time, and received a special grant of shares of restricted stock and options with an aggregate grant date value of approximately $150,000.Mr.Ashworth will continue to participate in the Company’s existing annual and long-term incentive programs, including opportunities to receive cash-based performance awards and equity awards as may be granted from time-to-time under the Company’s incentive plan.Mr.Ashworth also received a relocation bonus and other amounts associated with his relocation to the Chicago area.As part of the terms of his relocation, if the Company terminates Mr.Ashworth’s employment for reasons other than for cause, the Company will pay for his standard relocation expenses back to the San Francisco, California area, provide a severance amount equal to his annual base salary and provide reimbursement of COBRA coverage expenses for a period of 12months. Item 7.01—Regulation FD Disclosure. A copy of the Company’s press release announcing the appointment ofMr. Ashworth as President of the Company is furnished herewith as Exhibit99.1. Item 9.01—Financial Statements and Exhibits. (d)Exhibits Exhibit 99.1—Press release dated July 24, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July24, 2012 SCHAWK, INC. By:_/s/ Timothy J. Cunningham Name:Timothy J. Cunningham Title:Chief Financial Officer INDEX TO EXHIBITS Exhibit Press release dated July24, 2012
